Filing Date: 10/15/2018
Claimed Priority Dates: 8/17/2015 (US 14/827,464)
3/12/2013 (US 13/795,240)
Applicant(s): Chuang et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the after-final amendment filed on 4/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered new grounds of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The after-final amendment filed on 4/12/2021 in reply to the Office action in paper no.5, mailed on 2/25/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-3, 5-13 and 15-22.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814

							
MDP/mdp
April 14, 2021